Name: Commission Regulation (EC) No 1306/95 of 8 June 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  prices
 Date Published: nan

 Avis juridique important|31995R1306Commission Regulation (EC) No 1306/95 of 8 June 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables Official Journal L 126 , 09/06/1995 P. 0015 - 0018COMMISSION REGULATION (EC) No 1306/95 of 8 June 1995 amending Regulation (EC) No 3223/94 on detailed rules for the application of the import arrangements for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 997/95 (2), and in particular Article 23 (2) thereof, Whereas Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (3), as amended by Regulation (EC) No 553/95 (4), introduces a mechanism for recording prices on the representative markets with a view to fixing a standard import value in order to determine the value of products imported on consignment so that they can be classified in the Common Customs Tariff; whereas, in the case of certain fresh products imported for processing, separate entry prices apply from 1 May and, for such products, which are not sold on consignment on the representative markets, a direct price recording mechanism may be used for their tariff classification; whereas the said mechanism may involve only the tariff classification of the products concerned on the basis either of the fob price of the products, plus the costs of insurance and freight up to the borders of the Community customs territory, or of the customs value referred to in Article 30 (2) (c) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (5), as amended by the Act of Accession of Austria, Finland and Sweden; Whereas, if the customs authorities consider that a security is required pursuant to Article 248 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6), as last amended by Regulation (EC) No 3254/94 (7), they must require an amount equal to the maximum amount of duty applicable to the product in question to be lodged; whereas, if the importer chooses to classify his products on the basis of the customs value referred to in Article 30 (2) (c) of Regulation (EEC) No 2913/92, he must lodge a security equal to the maximum amount of duty applicable to the product in question; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3223/94 is hereby amended as follows: 1. The words 'the Annex` in Articles 2, 4, 5 and 6 are replaced by 'Part A of the Annex`. 2. The Annex is replaced by the Annex to this Regulation. 3. The following paragraph is inserted after Article 5 (1): '1a. The entry price on the basis of which the products listed in part B of the Annex are classified in the customs tariff of the European Communities must be equal, as the importer chooses: (a) either to the fob price of the products in their country of origin plus the costs in insurance and freight up to the borders of the Community customs territory, where that price and those costs are known at the time the customs declaration is made. If the customs authorities deem that a security is required pursuant to Article 248 of Regulation (EEC) No 2454/93, the importer must lodge a security equal to the maximum amount of duty applicable to the product in question; (b) or to the customs value calculated in accordance with Article 30 (2) (c) of Regulation (EEC) No 2913/92 applied only to the imported products in question. In that case, the duty shall be deducted as provided for in Article 4 (1). In that case the importer must lodge the security referred to in Article 248 of Regulation (EEC) No 2454/93, equal to the maximum amount of duty applicable to the product in question.` 4. The first subparagraph of Article 5 (2) is replaced by the following: '2. The importer shall have one month from the sale of the products in question, subject to a limit of four months from the date of acceptances of the declaration of release for free circulation, to prove that the lot was disposed of under conditions confirming the correctness of the prices referred to in the second subparagraph of paragraph 1 (a) or paragraph 1a (a), or to determine the customs value referred to in paragraph 1 (b) and paragraph 1a (a). Failure to meet one or other of these deadlines shall entail the loss of the security lodged, without prejudice to the application of paragraph 3.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Part A >TABLE> Part B >TABLE>